Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDS, filed 4/20/21, has been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art teach address generation based on a mode and data block sizes but does not teach the combination of the claimed circuit device comprising: a memory interface configured to couple to a cache memory; a control register configured to store: a count for an address loop; a mode value for the address loop; a first block size value; and a second block size value; an address generator coupled to the memory interface and to the control register that includes: an adder coupled to the control register to receive the first and second block size values, wherein the adder is configured to add the first block size value and the second block size value to produce a sum; and a multiplexer coupled to the adder to receive the sum and coupled to the control register to receive the first block size value and the mode value, wherein the multiplexer is configured to select between the sum and the first block size value based on the mode value to produce a block size; wherein the address generator is configured to: generate a set of addresses in response to an instruction that specifies the control register by iterating through a memory block based on the block size; and provide the set of addresses to the memory interface to retrieve a corresponding set of data from the cache memory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138